Citation Nr: 1820959	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to May 1970.  He served honorably in the United States Marine Corps, including in combat in Vietnam, earning the Purple Heart, Combat Action Ribbon, and Presidential Unit Citation.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The transcript shows that the Veteran's representative placed an emphasis on GAF scores.  The Board notes that the Veteran's appeal was certified to the Board in September 2014 after the DSM-5 was implemented.  Accordingly, the DSM-5 applies to this appeal and the Board's analysis will not utilize GAF scores.  See Golden v. Shulkin, __ Vet. App. __ (2018)(Holding that "the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.").  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, but has not caused, at any time on appeal, total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, and no higher, for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  As to the relevant ratings for PTSD in this case, the VA Schedule rating formula for mental disorders reads as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
Analysis

Here, the Veteran's PTSD is rated as 50 percent disabling from the date of his claim in November 2009.  In May 2017, the Veteran's therapist opined as to his current level of impairment, specifically that as a result of his PTSD he sits only in specific seats where he can observe the door, look out the window, and he needs to explore new places he goes in order to find out where the safe exits are in restaurants, clinics, and offices; the content of his speech becomes odd when talking about Vietnam; his judgment is impaired; he checks locks, doors, and the perimeter of his house many times daily, including during the night; he suffers from major depressive episodes that are severe and impede his functioning; he has poor impulse control with angry outbursts impairing his personal and professional life; and he lives partially in the here and now but also in Vietnam with some evidence of delusional behavior.  In addition, pursuant to the June 2017 videoconference Board hearing, the evidence shows that the Veteran spends much of his time alone, including sitting by himself in his car in the corner of a parking lot.  His representative at the hearing noted that he was very fidgety and anxious during the hearing, with little eye contact.  Accordingly, the Board finds that these symptoms, taken together, demonstrate occupational and social impairment with deficiencies in most areas and a higher initial rating of 70 percent is warranted for the Veteran's PTSD.

At the same time, the Board also concludes that a 100 percent rating for PTSD is not warranted.  To reiterate, a 100 percent rating requires total occupational and social impairment as manifested by symptoms such as persistent hallucinations, memory loss for one's own name, grossly inappropriate behavior, gross impairment of communication, an intermittent inability to perform activities of daily living, and disorientation in time or place.  Here, the evidence shows that the Veteran is married; he travels outside the home for appointments and pleasure, the latter to include eating out at restaurants, participating in Bible study at a local church, and attending his grandson's high school graduation; he has no hallucinations or memory loss such as forgetting his own name; he has no current suicidal ideations; and he presents as clean, neat, casually and appropriately dressed according to his PTSD therapist.  What is more, during the June 2017 videoconference Board hearing before the undersigned, the Veteran was polite and answered questions with specifics and a command of the facts pertaining to his claim.  In sum, although the Veteran's PTSD symptoms are serious, the Board finds that they demonstrate a level of functionality not contemplated by the exceptional criteria for a 100 percent rating because, at a minimum, they do not evince total social impairment.  Accordingly, a 100 percent rating for PTSD is not warranted.


ORDER

An initial rating of 70 percent, and no higher, for PTSD is granted subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


